Citation Nr: 0423651	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-08 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hair loss as due to 
undiagnosed illness.
 
3.  Entitlement to service connection for nausea, vomiting 
and diarrhea as due to undiagnosed illness.
 
4.  Entitlement to service connection for headaches as due to 
undiagnosed illness.
 
5.  Entitlement to service connection for tiredness and 
fatigue as due to undiagnosed illness.
 
6.  Entitlement to service connection for abdominal cramps as 
due to undiagnosed illness.
 
7.  Entitlement to service connection for a skin disorder 
manifested by itching as due to undiagnosed illness.
 
8.  Entitlement to service connection for aching joints as 
due to undiagnosed illness.
 
9.  Entitlement to service connection for depression as due 
to undiagnosed illness.
 
10.  Entitlement to service connection for sleep loss as due 
to undiagnosed illness.
 
11.  Entitlement to service connection for short-temperedness 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War from December 12, 
1990, to May 23, 1991.  

The instant appeal as regards the undiagnosed illness claims 
arose from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Cleveland, 
Ohio, which denied the claims.  The appellant testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
Cleveland, Ohio, in September 2001.  This case was remanded 
by the Board of Veterans' Appeals (Board) in January 2002 for 
further development and for due process reasons.

The instant appeal as regards the PTSD claim arose from an 
October 2003 rating decision of the VARO, which denied a 
claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a letter dated June 14, 2004, the RO notified the 
appellant that her appeal was being certified to the Board, 
and that she had 90 days from the date of the letter within 
which to, among other things, request a hearing before the 
Board.  In a letter forwarded to the Board from the RO in 
July 2004, the appellant requested a video conference hearing 
before the Board.  Given her timely request, the Board finds 
the hearing must be scheduled.  See generally 38 U.S.C.A. 
§ 7107 (West 2002).

Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. 
§§ 20.704, 20.1304 (2003).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:


The veteran should be scheduled for a 
video conference hearing at the earliest 
opportunity and notified of the hearing 
date.


Thereafter, whether the video conference hearing is held or, 
alternatively, the veteran withdraws her request for a 
hearing, the case should be returned to the Board for further 
appellate consideration in accordance with the usual 
procedures.  By this action, the Board intimates no opinion 
as to the ultimate outcome in this case.  No action is 
required of the veteran until she is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




